Citation Nr: 9912199	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-40 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for an anxiety disorder 
with depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1947 to March 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the RO that 
denied the veteran's claim of entitlement to an increased 
rating for anxiety with depression, then rated as 30 percent 
disabling.

This matter was previously before the Board in December 1997, 
when it was remanded by the Board to the RO for additional 
development.


REMAND

The Board remanded this case in 1997 in part to obtain mental 
examination findings that conform with the relevant rating 
criteria, as the criteria existed at the time the veteran 
submitted his claim for an increased rating, and as the 
criteria currently exist.  Although the veteran underwent a 
VA mental examination in March 1998, the report of that 
examination does not express the veteran's symptomatology in 
terms that comport with the relevant rating criteria.  
Moreover, as the representative notes in his appellate brief, 
the VA examiner made no effort to distinguish between 
service-connected and non-service-connected symptomatology, 
or to explain why this might not have been feasible, as 
requested in the January 1997 remand.  See 61 Fed.Reg. 
52,695, 52,698 (1996).  The report also lacks a multi-axial 
diagnosis, or an indication of which version of the DSM 
criteria was used, or a Global Assessment of Functioning 
(GAF) score.  Thus, a remand is warranted for the RO to try 
once more to provide the veteran with an adequate mental 
examination.  38 C.F.R. §§ 3.326, 4.2, 19.9, 19.38 (1998).  

A remand is also warranted because there is no evidence in 
that file to indicate that, during the remand proceedings, 
the RO made any effort to ask for the VA inpatient mental 
health treatment records requested in the December 1997 
remand.  Specifically, the record contains VA hospitalization 
summaries for multiple hospitalizations, which reflect either 
diagnoses of mental disorder(s) or references to inpatient 
psychiatric evaluation, but copies of corresponding inpatient 
treatment records are not in the file.  VA hospitalization 
summaries of such treatment are insufficient to satisfy the 
Board's earlier request.  Also, the RO neglected to ask the 
veteran to identify any health care provider who might have 
expressed any opinion(s) pertinent to the veteran's claim, as 
requested by the remand.  Additionally, evidence associated 
with the file during the remand proceedings indicates the 
existence of certain pertinent VA treatment reports (in 
addition to those requested in December 1997), copies of 
which are not in the file.  Such records need to be obtained, 
if reasonably possible, as specified in the indented remand 
instruction paragraphs below.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Although not pertinent to the reasons for remand, it might 
help the examiner on remand to consider certain medical 
evidence which suggests that the veteran might be entitled to 
a higher disability rating.  Particularly, a January 1996 
letter from a VA psychiatrist comments on the veteran's 
"considerable" distress from a range of psychiatric 
symptoms, see 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 
and a September 1995 letter from a VA physician notes that 
the veteran has experienced audio and visual hallucinations.  
It might also help the examiner to know that the veteran's 
recent diagnoses have included anxiety and depression (August 
1998 VA mental examination report), schizoaffective disorder 
(September 1995 letter), and post-traumatic stress disorder 
(July 1997 VA hospitalization summary).

This case is REMANDED for the following actions: 

1.  The RO should contact the veteran 
and ask him to identify (a) any medical 
professional who has expressed an 
opinion to the effect that the veteran's 
mental health has worsened because of a 
reduction in medications (indicated in 
the veteran's September 1996 substantive 
appeal), and (b) the mental health 
professional(s) who provide(s) the 
veteran with counseling and psychiatric 
medications (mentioned in the August 
1998 VA mental examination report).  The 
RO should take reasonable steps to 
obtain the records of such opinion or 
treatment.  See 38 C.F.R. § 3.159 
(1998).  All materials obtained should 
be associated with the file. 

2.  The RO should take reasonable steps 
to obtain the following medical evidence 
of treatment for the veteran's mental 
health problems:  from the VA Medical 
Center in Richmond, Virginia, 
inpatient treatment records for the 
veteran's hospitalizations from July 
1994 to date, and outpatient treatment 
records from July 1994 to date 
(mentioned or indicated in the September 
1995 letter, the March 1997 VA mental 
examination report, and VA 
hospitalization summaries dated in March 
1995, September 1995, October 1995, July 
1996, and July 1997).  The requested 
inpatient treatment records should 
include the inpatient psychiatric 
treatment records noted in a VA 
psychiatrist's January 1996 letter-
namely, records dated November 1, 1995 
and January 26, 1996, the inpatient 
psychiatric consultation report dated 
December 12, 1996, and the inpatient, 
outpatient, and emergency room treatment 
records dated October 2, 1995, if they 
exist (indicated in the October 1995 and 
July 1997 VA hospitalization summaries).  
All materials obtained should be 
associated with the file.

3.  Thereafter, the RO should schedule 
the veteran for a mental examination to 
determine the severity of his service-
connected anxiety disorder with 
depression.  Psychological testing 
should be accomplished.  The RO should 
provide the examiner(s) with the claims 
file and copies of the relevant rating 
criteria, as those criteria existed at 
the time the veteran submitted his claim 
in July 1995 ("old rating criteria"), 
and as they currently exist ("new 
rating criteria"), see e.g., 38 C.F.R. 
§§ 4.130, Diagnostic Code 9400 (1998), 
and 4.132, Diagnostic Codes 9400 (1996).  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The examiner(s) should review 
the claims file and all rating criteria, 
examine the veteran, and describe all 
anxiety and depression symptomatology 
found, in terms that comport with both 
the old and the new criteria.  With 
regard to the old criteria, the 
examiner(s) should indicate whether the 
service-connected symptoms have caused 
mild, definite, considerable, severe, or 
total social and industrial impairment.  
To the extent feasible, the examiner(s) 
should distinguish between the degree of 
disability occasioned by the veteran's 
service-connected anxiety with 
depression, and the disability caused by 
non-service-connected psychiatric 
disabilities, if any.  If not feasible, 
the examiner(s) should explain why.  The 
examiner(s) should comment on the 
impairment the service-connected anxiety 
and depression has on the veteran's 
daily life, as compared to the impact 
other disabilities have had on his 
employability.  The examiner(s) should 
provide multi-axial diagnosis(es) in 
accordance with DSM-IV criteria, 
including a current GAF score, with an 
explanation of the score's meaning.  The 
examiner(s) should state whether there 
would be any significant difference in 
the multi-axial diagnosis(es) if the DSM 
III or DSM-III-R criteria were used, 
and, if so, provide the multi-axial 
diagnosis(es) under such criteria with 
appropriate adaptive functioning or GAF 
score.

4.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
rating for an anxiety disorder with 
depression, evaluating his claim under 
38 C.F.R. Part IV as it was at the time 
he filed his claim, and as amended 
during the pendency of his claim.  See 
Karnas, supra.  If the benefit sought is 
denied, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


